Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 9, 2001 (People v Elkady, 287 AD2d 518), affirming a judgment of the Supreme Court, Queens County, rendered June 8, 1998.
Ordered that the application is denied.
*493The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745). S. Miller, J.P., Krausman, Schmidt and Crane, JJ., concur.